Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on 11/22/2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-10 were examined in the first Non-Final O/A on 11/25/2019. Applicant responded with arguments and amendments on 02/25/2020. Claims 1-2 and 5-10 were examined in a first Final office action mailed on 3/3/2020. Applicant's first RCE filed on 6/3/2020 was entered and a second Non-Final office action was mailed on 6/22/2020. A Final office action in response to Applicants amendments and arguments dated 9/18/2020 was mailed on 11/17/2020. Claims 7 and 8 were examined. A second Non-Final was mailed on 6/17/2021 in response to Applicants second RCE dated 3/17/2021. This office action is in response to Applicant’s submission dated 9/17/2021. Claims 7 and 8 are being examined.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “demodulation unit” in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
For the purposes of examination, “demodulation unit” shall be interpreted as a structural item 29 in Fig 1-2 which includes directional coupler 29a and measures travelling wave and reflected wave. Demodulation unit appears to be adequately described in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 adds the following limitation: 
“and a controller including a second processor and a memory storing a reference absorption frequency associated with a process condition, the second processor programmed to: 
set a process condition;
cause the microwave output unit to generate a microwave on the basis of the setting process condition; 
calculate a frequency at which a reflection coefficient, which is calculated on the basis of the travelling wave power and the reflected wave power, for each frequency becomes a minimum point as an absorption frequency; and 
increase or decrease a power supply frequency of the microwave output unit that is used in process processing so that the difference becomes large when a difference between the reference absorption frequency2Application No. 15/821,588Docket No. 009500-TE0049 stored in the memory corresponding to the set process condition and the calculated absorption frequency is equal to or less than a predetermined threshold value, the second processor further programmed not to change the power supply frequency when the difference exceeds the predetermined threshold value.” 

This limitation makes the claim indefinite. It is noted that reference absorption frequency and calculated absorption frequency (current absorption frequency) are mentioned in the specification at para 42, 138 and 204. The difference between reference absorption frequency and calculated absorption frequency points to a load variation which may be related to required maintenance. 
The limitation added as such, is not consistent with specification and is unclear and indefinite.
Similar limitation added to claim 8 is also therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable, as best understood as over Grandemenge et al (US 20140197761) in view of  Park et al (US 7902991) and Kaneko et al (US 20140225504).
Grandemenge et al disclose an invention which relates to a facility (1) for microwave treatment of a load, including: at least one application device (30); at least one solid-state generator (4) in the field of microwaves connected to at least one application device by a means for guiding (5) the electromagnetic wave; at least one frequency adjustment system (40) designed for adjusting the frequency of the wave produced by the corresponding generator (4); a measurement system (31) for the or each application device (30), designed for measuring the power reflected P.sub.R (i) by the application device (30); an automated control means (6) connected to each frequency adjustment system (40) and to each measurement system (31) in order to control the adjustment of the frequency f.sub.(i) of the electromagnetic wave according to the reflected power, in order to adjust the reflected power P.sub.R(i) and/or to adjust the transmitted power P.sub.T(i) (Abstract). Grandemenge et al disclose a facility for microwave 
Grandemenge et al further emphasize that particular means of microwave delivery are not limited and states, thus, owing to the invention, whatever the cause of the impedance discord (at the beginning or during the method), the reflected power can be minimized, or even canceled out, by varying the frequency of the electromagnetic wave, irrespective of the type of application device. In fact, the invention is not limited to a specific architecture of the application device(s), which may be of the coaxial applicator type (with or without magnetic structure), discharge tube (surfatron, Evenson cavity, downstream source, semi-metallic plasma torch, etc.), antenna, waveguide with dielectric window, etc. type.
Grandemenge et al indicates that the frequency corresponding to minimum reflected power or the absorption frequency was dependent upon status of plasma load. For example Grandemenge et al state as below:
“However, any load, such as a plasma, a chemical or gaseous reactive mixture, a solid product, etc., has an impedance that varies over time as a function of the operating conditions implemented, for example the pressure in the treatment chamber, the temperature in the treatment chamber, the nature of the gas(es) introduced into the treatment chamber to create the plasma, the proportions of those gases, the power transmitted to the load, the nature of the electromagnetic energy transmitted to the load, etc., as well as depending on the characteristics of the treatment chamber, for example the material used for its walls, its dimensions, its geometry, the surface state of its walls, etc.” (para [0029])

According to Applicants latest amendment the difference of reference absorption frequency and current absorption frequency points to load variation. 

Park et al teaches detection of abnormal condition when the current absorption frequency shift significantly from reference absorption frequency (which was measured at optimum load conditions) to indicate change of load conditions (See at least Abstract, Col 1 lines 12-19, 45-59)
Therefore monitoring current absorption frequency and its deviation with respect to reference absorption frequency gives a clue to an abnormality.
Applicants amendment appears to continue to point to lower coefficient of reflection or reflection power in general as contributing to instability.
Regarding that, Kaneko et al discuss the issue of instability caused by the mode jumping extensively. Briefly however, they teach that mode jumping is caused by a combination of factors including electron density and effective load power (para 93) and reflected power. Also hunting resulting from trying to use matching may be associated. Without going in to the detailed mechanism, it is clear that managing effective plasma load and plasma density, the instability could be avoided. 
Therefore setting power frequency and power at values in order to manage effective plasma load and density and not to constantly hunt for matching would have been obvious means to avoid instability caused by mode jump. It is clear that accepting some reflected power when the setting frequency is not too close to absorption frequency in order to have not too high a plasma density to avoid instability would have been obvious.
As discussed before, one of ordinary skill in the art could determine applied frequency and power experimentally by observing plasma stability like in Toshiba et al as disclosed in the prosecution earlier.
Response to Arguments
Applicant’s arguments are unclear since the issue of reference absorption frequency compared to calculated (current) absorption frequency appears relevant to determination of abnormal condition and not to instability of plasma.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716